Title: To George Washington from Major General Philemon Dickinson, 28 June 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dr Sir
                        ¼ past 4, OClock A.M.June 28th 1778 [Monmouth, N.J.]
                    
                    A Major who was on Duty on the Lines last Night, this moment informs me, that the Enemy are in Motion—marching off—my Picket at the Mill drove the Enemy of[f] last Eveng & kept the Ground. I have the honor to be Your Excellency’s Most Ob. St
                    
                        Philemon Dickinson
                    
                    
                        I am moving down two or three hundred Men to amuse & detain them—& have parties out to gain Intelligence—shall take down the whole of my troops, as soon, as they can be collected—a second Express from the Mill Picket informs me, they moved as early as 4, OClock.
                    
                